DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2021 has been entered.

Allowable Subject Matter
Claims 1-4, 6-26, and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is previously cited Kim et al. (US 2018/0224984 A1) and Brown (US 20130257785 A1).  Examiner will herein show that Kim and Brown fail to teach all the limitations of the current invention. 
  Examiner notes, Kim will be mapped to the current claim 1 in two different ways, hence two different rejections in view of Kim will be presented.  In each Kim mapping, one of the following limitations is not met, 
wherein the third connection patterns do not overlap any portions of the first connection patterns in a plan view,
wherein the third main patterns are disposed in the openings” [of the second electrodes
 
First Kim mapping  
Regarding claim 1, Kim teaches an input sensing unit (Fig. 4-6, sensor unit 100) comprising: 
a plurality of first electrodes configured to receive different electrical signals are spaced apart from each other in a first direction and each of which extends in a second direction crossing the first direction (Fig. 4-6, a plurality of second electrodes 130 arranged in a first direction and each extends in a second direction crossing the first direction), the plurality of first electrodes comprising a plurality of first main patterns (Figs. 4-6, second sensing cells 132) arranged in the second direction and a plurality of first connection patterns (Fig. 4-6, second connection portions 134) disposed between the first main patterns to connect two first main patterns adjacent to each other (second connection patterns 134 are disposed between second sensing cells 132 to connect adjacent second sensing cells 132); 
a plurality of second electrodes (Fig. 4-6, first electrodes 120) configured to receive different electrical signals are spaced apart from each other in the second direction and each of which extends in the first direction (Fig. 4-6, first electrodes 120 are spaced apart in the second y-direction and extend in the first x-direction), wherein an opening is defined in each of the plurality of second electrodes (first electrodes 120 have an opening within which electrode 162 resides) the plurality of second electrodes comprising a plurality of second main patterns (first electrodes 120 have a hollow diamond shaped pattern shown as sensing cell 122) arranged in the first direction and a plurality of second connection patterns (first connection portions 124) (first connection portions 124 are disposed between and connect second electrodes 124 to connect adjacent sensing cells 132); and 
a third electrode (Fig. 4-6, the third electrodes 160) which extends in the first direction ([0091], third electrodes 160 extending in the same x-direction as the first electrodes 120) and is configured to receive an electrical signal different from that the second electrode is configured to receive ([0117], and each of the third electrodes 160 receiving the noise signal Sno which is a different electrical signal from the signal received by the first electrodes 120), wherein the third electrode comprises:
 a plurality of third main patterns (Fig. 4-6, electrode portions 162  arranged in the first direction and spaced apart from the second main patterns in a plan view (Fig. 4-6, electrode portions 162 are arranged in the first direction and are spaced apart from the sensing cell 122 in a plan view ; and 
a plurality of third connection patterns (Fig. 4-6, connection lines 164) disposed between the third main patterns to connect two third main patterns adjacent to each other (Fig. 4-5 and 6B, connection lines 164 are disposed between electrode portions 162 and connect adjacent electrode portions 162) and spaced apart from the first connection patterns in a plan view (Fig. 4-5 and 6B, connection lines 164 are spaced apart from second connection portions 134), 
 (Fig. 5, electrode portions 162 are disposed in the openings within the first sensing cell 122), respectively, and 
wherein the third main patterns connected by the corresponding third connection pattern extend in the first direction (Fig. 4-6, electrode portions 162 connected by connection lines 164 extend in the x-direction).
 In this mapping, Kim fails to teach the limitation, “wherein the third connection patterns do not overlap any portions of the first connection patterns in a plan view.” Contrary to this limitation requirement, Kim connection lines 164 DO overlap second connection portions 134. See Kim figure 5.  
Second Kim mapping  
Regarding claim 1, Kim teaches an input sensing unit (Fig. 4-6, sensor unit 100) comprising: 
a plurality of first electrodes configured to receive different electrical signals are spaced apart from each other in a first direction and each of which extends in a second direction crossing the first direction (Fig. 4-6, a plurality of first electrodes 120 arranged in a first direction and each extends in a second direction crossing the first direction), the plurality of first electrodes comprising a plurality of first main patterns (Figs. 4-6, sensing cells 122) arranged in the second direction and a plurality of first connection patterns (Fig. 4-6, first connection patterns 124) disposed between the first main patterns to connect two first main patterns adjacent to each other (first connection patterns 124 are disposed between sensing cells 122 to connect adjacent sensing cells 122); 
(Fig. 4-6, second electrodes 130) configured to receive different electrical signals are spaced apart from each other in the second direction and each of which extends in the first direction, wherein an opening is defined in each of the plurality of second electrodes (second electrodes 130 have an opening defined by area within second sensing cells 132) the plurality of second electrodes comprising a plurality of second main patterns (second sensing cells 132) arranged in the first direction and a plurality of second connection patterns (second connection portions 134) disposed between the second main patterns to connect two second main patterns adjacent to each other (second connection portions 134 are disposed between second sensing cells 132 to connect adjacent sensing cells 132); and 
a third electrode (Fig. 4-6, the third electrodes 160) which extends in the first direction ([0091], third electrodes 160 extending in the same x-direction as the first electrodes 120) and is configured to receive an electrical signal different from that the second electrode is configured to receive ([0117], and each of the third electrodes 160 receiving the noise signal Sno which is a different electrical signal from the driving signal Sdr received by the second electrodes 130), wherein the third electrode comprises:
 a plurality of third main patterns (Fig. 4-6, electrode portions 162) arranged in the first direction and spaced apart from the second main patterns in a plan view (Fig. 4-6, electrode portions 162 are arranged in the first direction and are spaced apart from the second sensing cells 132 in a plan view); and 
(Fig. 4-6, connection lines 164) disposed between the third main patterns to connect two third main patterns adjacent to each other (Fig. 4-5 and 6B, connection lines 164 are disposed between electrode portions 162 and connect adjacent electrode portions 162) and spaced apart from the first connection patterns in a plan view (Fig. 4-5 and 6B, connection lines 164 are spaced apart from first connection patterns 124), 
wherein the third connection patterns do not overlap any portions of the first connection patterns in a plan view (Figs. 4-5 and 6B, connection lines 164 do not overlap any portion of the first connection patterns 124), and 
wherein the third main patterns connected by the corresponding third connection pattern extend in the first direction (Fig. 5, Fig. 4-6, electrode portions 162 connected by connection lines 164 extend in the x-direction).
In this mapping, Kim fails to teach the newly amended limitation, “wherein the third main patterns are disposed in the openings.” This limitation is not met as Kim’s electrode 162 is NOT disposed in the opening of electrode 130. 
 The next closest art is Brown.  Examiner will now apply Brown to claim 1.
Regarding claim 1, Brown teaches an input sensing unit (Fig. 1, 7A and 7B) comprising: 
a plurality of first electrodes (Fig. 7B, drive electrodes 101) configured to receive different electrical signals are spaced apart from each other in a first direction and each of which extends in a second direction crossing the first direction (Figs. 7A & B, drive electrodes 101 are spaced apart from each other in a y-direction and extend in a second x-direction), the (Figs. 7A & B, drive electrodes 101 comprise a plurality of diamond shaped patterns arranged in the x-direction) and a plurality of first connection patterns disposed between the first main patterns to connect two first main patterns adjacent to each other (Figs. 7A & B, see annotated fig. 7B below which labels the first connection pattern(s) that are located between and connect each adjacent diamond drive electrode 101); 
a plurality of second electrodes (Fig. 7, reference electrodes 103) configured to receive different electrical signals are spaced apart from each other in the second direction and each of which extends in the first direction, wherein an opening is defined in each of the plurality of second electrodes (Fig. 7B, reference electrodes 103 form an opening within which sense electrodes 102 reside. Reference electrodes 103 extend in the first y-direction), the plurality of second electrodes comprising a plurality of second main patterns arranged in the first direction (Fig. 7B, reference electrodes 103 comprise a plurality of hollow diamond patterns arranged in the first y-direction) and a plurality of second connection patterns disposed between the second main patterns to connect two second main patterns adjacent to each other (see annotated Fig. 7B below which labels the lines connecting the adjacent reference electrodes 103); and 
a third electrode which extends in the first direction (sense electrodes 102 extend in the first y-direction) and is configured to receive an electrical signal different from that the second electrode is configured to receive (sense electrodes 102 receive an electrical signal different than reference electrode 103), 

a plurality of third main patterns arranged in the first direction and spaced apart from the second main patterns in a plan view (Fig. 7B, sense electrodes 102 comprise a plurality of diamond patterns arranged in the first y-direction and spaced apart from the reference electrodes 103 in a plan view); and 
a plurality of third connection patterns disposed between the third main patterns to connect two third main patterns adjacent to each other and spaced apart from the first connection patterns in a plan view (Fig. 7B, lines located between and connecting each adjacent sense electrode diamond pattern are spaced apart from lines connecting 101 drive electrode ), 
wherein the third main patterns are disposed in the openings (Fig. 7B, 102 sense electrodes are located within openings formed by 103 reference electrode), respectively, and 
wherein the third main patterns connected by the corresponding third connection pattern extend in the first direction (Fig. 7B, sense electrodes 102 extend in the first y-direction).
Brown does not teach the limitation, “wherein the third connection patterns do not overlap any portions of the first connection patterns in a plan view.”  As can be seen in examiner annotated Brown figure 7B below, the “first” and “third” connection patterns DO  
    PNG
    media_image1.png
    927
    904
    media_image1.png
    Greyscale

Hence. As shown above, neither Kim nor Brown teach all the limitations of the current invention. 
Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


NATHAN P. BRITTINGHAM
Examiner
Art Unit 2622



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622